Citation Nr: 0520153	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
left fibula and tibia fracture with ankle eversion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating of traumatic arthritis 
of the left knee with ligament laxity, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
laceration of the left calf with muscle loss, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for a donor scar of 
the right thigh.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The service personnel records associated with the record 
indicate that the veteran had active military service from 
June 1984 to December 1987, with prior active service 
totalling more than eight years.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran testified before the undersigned Veterans Law 
Judge in April 2005.  A transcript of the veteran's hearing 
has been associated with the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Review of the record reveals that the RO has failed to fully 
comply with the notification and assistance provisions of the 
VCAA.  In this regard, the Board notes that while the RO sent 
letters in February 2001 and February 2002, the veteran has 
not been provided appropriate notice regarding the evidence 
currently of record, which outstanding evidence the veteran 
is responsible for submitting, and which evidence VA would 
assist him in obtaining.

The veteran was afforded a VA orthopedic examination in 
September 2003.  The RO subsequently determined that such 
examination was not sufficient for rating purposes because 
the examiner did not address functional loss due to pain, 
weakness, fatigability, and incoordination.  Therefore, an 
additional examination was scheduled and conducted in April 
2004.  The examiner indicated that he was an internist.  He 
referred to "DeLuca signs" and gave numerical values for 
excursion, speed, strength, coordination and endurance of the 
veteran's left knee and ankle.  The examiner did not explain 
the significance of those numerical values.  The meaning of 
the values provided by the examiner is unclear to the Board.  
Accordingly, the second examination is also insufficient for 
rating purposes.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

With respect to the residuals of the left lower leg 
laceration, the evidence indicates that there has been muscle 
loss associated with that injury.  However, the medical 
examinations of record do not address functional limitations 
caused by the disability.  The medical evidence also fails to 
discuss whether there is any muscle contraction due to the 
disability.  Therefore, the Board concludes that an 
additional examination of this disability is also warranted.   
The Board additionally notes that the veteran has a scar 
associated with this disability.  Further adjudication of the 
veteran's appeal should include a determination of whether a 
separate evaluation is in order for this scar.

With respect to the veteran's donor site scar on the right 
thigh, the examination reports of record do not indicate the 
location and total area of the scar, nor do they discuss 
whether there is any functional limitation caused by the 
scar.  The April 2004 examiner did indicate that the scar was 
mild to moderately deforming.  The Board finds that it is 
without sufficient evidence to evaluate the severity of this 
disability.  Therefore another VA examination should be 
conducted.

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review of the veteran's claims. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  Upon completion of the above 
development, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
extent of the service connected left knee 
and left leg disabilities, as well as the 
donor site scar on the right thigh.  The 
veteran's claims file, to include the 
service medical records, be made 
available to the examiner for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 

All appropriate tests and studies are to 
be performed and X-rays taken.  All 
medical findings are to be reported in 
detail.  The examination should include 
range of motion studies of the left knee 
and ankle, expressed in degrees with 
normal ranges provided for comparison 
purposes.  

The examiner should specifically address 
the following:

Left Knee
In reporting the results of range of 
motion testing in degrees, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and if feasible, express this in 
terms of additional degrees of 
limitation of motion.

The examiner should render specific 
findings as to whether there is 
objective evidence of instability or 
locking of the left knee.  The 
examiner should indicate whether 
there is evidence of recurrent 
subluxation or lateral instability, 
and, if so, whether such symptoms 
are slight, moderate, or severe.  
Additionally, the physician should 
indicate whether, and to what 
extent, the veteran experiences 
likely functional loss due to pain 
and/or any of the other symptoms 
noted above during flare-ups and/or 
with repeated use.  The examiner 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.  

Residuals of Tibia and Fibula 
Fracture
The examiner should describe all 
symptomatology due to the service-
connected residuals of a tibia and 
fibula fracture.  The examiner 
should also identify any currently 
present nonunion or malunion of the 
tibia and fibula.  If there is 
malunion, the examiner should 
indicate whether there is any 
associated knee or ankle disability, 
and if so, whether such disability 
is slight, moderate, or marked.

The examiner should also identify 
the presence of any ankylosis of the 
veteran's left ankle.  In reporting 
the results of range of motion 
testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by 
pain. The examiner should identify 
any objective evidence of pain and 
to assess the extent of any pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and if feasible, express this in 
terms of additional degrees of 
limitation of motion.  The examiner 
should also provide an opinion 
concerning the impact of the 
disability on the veteran's ability 
to work.  

Residuals of Laceration of Left 
Lower Leg
The examiner should describe all 
currently present disability to 
Muscle Group XI, and describe such 
impairment as slight, moderate, 
moderately severe or severe.  

The examiner should identify any 
objective evidence of pain due to 
this disability and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use due to the residuals of the 
lacerated left leg should be 
described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional 
degrees of limitation of motion.  
The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

Scars
The examiner should address the 
extent of the scars on the veteran's 
left lower leg and right thigh, and 
discuss any limitation of function 
caused by such scars.   The precise 
location of the scars should be 
noted.  An accurate measurement of 
each scar should be provided.  The 
examiner should indicate whether 
there is underlying soft tissue 
damage, and whether there is any 
pain, numbness, or any other 
neurological manifestation on 
examination.  The examiner should 
also address whether the scar is 
unstable or adherent to the 
underlying tissue.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's left knee 
disability, the RO should give 
consideration to whether separate ratings 
are warranted for traumatic arthritis and 
instability of the knee.  In adjudicating 
the evaluation for residuals of a left 
leg laceration, the RO should consider 
whether a separate evaluation is 
warranted for the veteran's scar.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

